
	

115 SRES 458 ATS: Designating April 11, 2018, as the “Sesquicentennial of Connecticut's Navy Installation”.
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2018
			Mr. Blumenthal (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 11, 2018, as the Sesquicentennial of Connecticut's Navy Installation.
	
	
 Whereas the Navy Installation of Connecticut, regarded as Naval Submarine Base New London, had its beginning as a naval yard and storage depot on April 11, 1868;
 Whereas the people of Connecticut made the installation possible when a deed of gift from the State of Connecticut and city of New London was signed, conveyed, and presented to Secretary of the Navy Gideon Welles;
 Whereas the Navy Installation of Connecticut was first used for laying up inactive ships, then for refueling small naval ships traveling through the waters of New England, and ultimately as the first submarine base of the United States Navy;
 Whereas October 18, 1915, marked the arrival at the Navy Installation of Connecticut of the submarines G–1, G–2, and G–4 under the care of the tender USS Ozark (Monitor No. 7), soon followed by the arrival of submarines E–1, D–1, and D–3 under the care of the tender USS Tonopah (Monitor No. 8), and on November 2, 1915, the arrival of the first ship built as a submarine tender, the USS Fulton (AS–1);
 Whereas, on June 21, 1916, Commander Yates Stirling, Jr., assumed the command of the newly designated Naval Submarine Base New London, the New London Submarine Flotilla, and the Submarine School;
 Whereas the property of Naval Submarine Base New London expanded during the course of the involvement of the United States in World War I, with Congress approving more than $1,000,000 for real estate and facilities expansion, which created 81 buildings to support 1,400 men and 20 submarines by the end of World War I;
 Whereas the second largest expansion of Naval Submarine Base New London occurred during World War II when the submarine force exponentially grew in size, and the installation enlarged from 112 acres to 497 acres to accommodate the thousands of personnel that serviced the growing fleet;
 Whereas the nuclear power age following World War II ushered technological advancements in submarine development with the advent of nuclear powered submarines and the arrival of the USS Nautilus (SSN–571), the first nuclear powered vessel in the world, when it was commissioned in 1954 at Naval Submarine Base New London;
 Whereas the USS George Washington (SSBN–598), the first nuclear ballistic submarine of the United States Navy, created further changes at Naval Submarine Base New London when it was commissioned there in 1959;
 Whereas, in 2018, Naval Submarine Base New London extends along the east side of the Thames River, occupies approximately 687 acres, and houses more than 160 major facilities and more than 15 nuclear submarines;
 Whereas Naval Submarine Base New London supports fleet readiness by providing quality service and facilities to its fleet, fighters, and families;
 Whereas the mission of Naval Submarine Base New London is— (1)to homeport and put submarines to sea; and
 (2)to support the Submarine Center of Excellence, which trains submariners to take submarines to sea; Whereas nearly every submariner in the United States Navy will be stationed at Naval Submarine Base New London for training, with a potential tour of duty in one of the attack submarines homeported at the installation, or with a pre-commissioning unit for a new submarine under construction at General Dynamics Electric Boat Shipyard in Groton, Connecticut;
 Whereas Naval Submarine Base New London is home to more than 70 tenant commands and activities including—
 (1)the Undersea Warfighting Development Center; (2)the Submarine Learning Center;
 (3)the Naval Submarine School; (4)the Naval Submarine Medical Research Laboratory; and
 (5)the Naval Undersea Medical Institute; Whereas Naval Submarine Base New London is one of the largest employers in southeastern Connecticut and employs more than 9,500 active duty, reserve, and civilian personnel; and
 Whereas Naval Submarine Base New London will always be regarded as the first submarine base of the United States Navy and the home of the submarine force: Now, therefore, be it
		
	
 That the Senate— (1)designates April 11, 2018, as the Sesquicentennial of Connecticut’s Navy Installation;
 (2)commends the longstanding dedication and contribution to the Navy by the people of Connecticut, both through the initial deed of gift that established the Navy Installation of Connecticut, and through their ongoing commitment to support the mission and people assigned to the installation, presently known as Naval Submarine Base New London;
 (3)honors the sailors and submariners who have trained and served at the Navy Installation of Connecticut throughout its 150-year history in support of the naval and undersea superiority of the United States;
 (4)recognizes the indispensable role Naval Submarine Base New London plays in fortifying the national security of the United States at a time when adversaries seek to challenge the United States; and
 (5)pledges continued support for the operation of Naval Submarine Base New London for years to come. 